USCA4 Appeal: 19-7032       Doc: 8        Filed: 09/09/2019     Pg: 1 of 1


                                                                      FILED: September 9, 2019


                                UNITED STATES COURT OF APPEALS
                                    FOR THE FOURTH CIRCUIT

                                          ___________________

                                               No. 19-7032
                                       (7:15-cv-00058-NKM-JCH)
                                         ___________________

        CARL D. GORDON

                       Plaintiff - Appellant

        v.

        GREGORY HOLLOWAY, Former Warden of Wallens Ridge State Prison; DAVID
        W. ZOOK, Former Assistant Warden of Wallens Ridge State Prison; GEORGE
        HINKLE, Regional Administrator for the Western Region of Virginia Department of
        Corrections; DENNIS COLLINS, Unit Manager of D-Building at Wallens Ridge
        State Prison; ROBERT H. BIVENS, Regional Ombudsman for the Western Region
        of the Virginia Department of Corrections; JOHN COMBS, Assistant Warden of
        Wallens Ridge State Prison; B. J. RAVIZEE, Institutional Ombudsman at Wallens
        Ridge State Prison

                       Defendants - Appellees

                                          ___________________

                                          RULE 45 MANDATE
                                          ___________________

                 This court's order dismissing this appeal pursuant to Local Rule 45 takes effect

        today.

                 This constitutes the formal mandate of this court issued pursuant to Rule 41(a)

        of the Federal Rules of Appellate Procedure.


                                                                     /s/Patricia S. Connor, Clerk

      Case 7:15-cv-00058-NKM-JCH Document 79 Filed 09/09/19 Page 1 of 1 Pageid#: 748
